Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Non-Final, First Action
Status of Claims
Claims 1-5 are pending.
	Claims 1-5 are rejected.
	Claims 1 and 5 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/734,943, 06/09/2015, which is a CON of 13/844,685, filed 03/15/2013, which claims benefit of 61/697,506, 09/06/2012, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/806,527 and 14/734,943 appear to be the same; i.e., instant application 16/806,527 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 14/734,943 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 March 2020 and 25 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, the following individual documents are not being considered for reasons specific to the cited references, as follows:
Foreign patent document citations B2, B6, B14, B24, B24 and B37 on one of the IDSs received 02 March 2020 are not being considered; and
	Non-patent literature (NPL) citations C77 and C80 on one of the IDSs received 02 March 2020 are not being considered because no copies were provided.  
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).
It is noted that the information disclosure statements (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application Nos. 14/734,943 and 13/844,685.

Drawings
The drawings were received on 02 March 2020.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 

Fig. 1- “22”

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description:

Fig. 2- “4”
The specification describes the step of inoculating with Hericium erinaceus as step “44”, not step “4” (see originally-filed specification, pg. 5, para. [0026]).

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, .

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is objected to because it is not clearly indicative of the invention to which claims are directed. That is, the title recites: “Method of Myceliating Coffee”. However, the claimed subject matter recites: “A method for the preparation of a myceliated agricultural substrate…” and ‘coffee’ or ‘coffee beans’ is not one of the substrates listed in claim 5.
The abstract is objected to for a similar reason as the title. The abstract reads, in part: “The present invention includes a method of myceliating coffee beans including sterilizing the coffee beans,…, and inoculating the coffee beans…” However, the claimed subject matter is directed to a method for the preparation of a myceliated agricultural substrate. According to MPEP 608.02 (b)(I)(C): The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:


Specifically, there is no support in the original disclosure for ‘sterilizing the myceliated agricultural substrate’. That is, there is no support for sterilizing the agricultural substrate after it has been myceliated with a fungal liquid culture.
In order to provide proper antecedent basis, Applicant should indicate where in the specification this step is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the step appearing in claim 3, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)), the recitation of ‘sterilizing the myceliated agricultural substrate’ in the claim can revised to a substrate form that is supported by the specification or the claim may be canceled.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 recites: “…providing a fungal liquid tissue culture, wherein the fungal culture is selected from the group consisting of Lentinula edodes,…, and golden Morchella;…”, which is assumed to read: “…providing a fungal liquid tissue culture, wherein the fungus comprising the fungal liquid tissue culture is selected from the group consisting of Lentinula edodes,…, and golden Morchella;…”
Other language will be considered.

Claim 5 recites: “…, wherein the agricultural substrate is selected from the group rice, barley,…, rice, sorghum,…and durum.” The term ‘rice’ is redundant and one of the citations should be deleted.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. §102(b) as being anticipated by Stamets ((1996) Datasheet [online] Mushroom cultivation, pp. 1-3).

Stamets addresses the limitations of claims 1 and 5.
Regarding claims 1 and 5, Stamets discloses inoculating grain that has been sterilized in jars with mushroom mycelium (pg. 1, para. 3 [Claim 1- A method for the preparation of a myceliated agricultural substrate, sterilizing the agricultural substrate] [Claim 5-grains]).

Various mushroom species may be used as a “spawn” (i.e., the mycelial inoculum) and  include Lentinula edodes (shiitake), Pleurotus spp. (oyster mushroom) and Morchella spp. (morels) (pg. 2, para. 4 [Claim 1- the fungus comprising the fungal liquid tissue culture is selected from a group which includes Lentinula edodes]).
With many species, grain spawn can be laid out into trays. The biomass of mushroom mycelium will be exponentially multiplied (pg. 2, para. 1 thru 2). After the mycelium has fully colonized the substrate, mushroom formation should be encouraged (pg. 2, para. 5 [Claim 1- culturing the agricultural substrate to prepare a myceliated agricultural substrate]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bezerra deOliveira et al. (International Patent Application Publication No.: WO 2011/032244 A1; Date of Pub.: 24 March 2011; see English machine translation (EngMT) provided as NPL for page/para. citations), in view of Stamets ((1996) Datasheet [online] Mushroom cultivation, pp. 1-3).

Bezerra deOliveira et al. addresses some of the limitations of claims 1, and the limitations of claim 5.
Regarding claims 1 and 5, Bezerra deOliveira et al. discloses a method for the production of flours and products obtained therefrom, the grains of which are myceliated with different fungi (pg. 2, para. 2 [Claim 1- A method for the preparation of a myceliated agricultural substrate, comprising] [Claim 5- grains]).

Mycelia from different species of edible mushrooms may be used. The preferable fungal species include, minimally, Pleurotus ostreatus and two Morchella species (M. esculenta and M. conica) (pg. 3, last para. thru pg. 4, lines 1-6 [Claim 1- the fungus is selected from the group consisting of Pleurotus ostreatus]).
Step 4- Inoculation of the matrix grains and culture. The grains should be inoculated with mycelium of the fungus grown in the culture medium (pg. 5, Step 4 [Claim 1- inoculating the sterilized agricultural substrate]).
After inoculation, the bags or trays are then closed and brought to a suitable place for incubation at appropriate temperatures. Within approximately 30 days, the grain will be colonized by each species of fungus (pg. 5, Step 4 [Claim 1- culturing the agricultural substrate to prepare a myceliated agricultural substrate]).
	Bezerra deOliveira et al. also teaches that myceliated grain flour can be prepared from different grains, including wheat, rye, rice and oats, among others (pg. 3, last para.)

	Bezerra deOliveira et al. does not explicitly show: 1) providing a fungal liquid tissue culture [Claim 1].
	
	Stamets addresses some of the limitations of claim 1, and provides motivation for using a fungal liquid tissue culture, by way of addressing the limitations of claim 1.
Pleurotus spp. (oyster mushrooms) and Morchella spp. (morels) (pg. 2, para. 2 [nexus to Bezerra deOliveira et al.] [wheat, Pleurotus, Morchella]).
	Regarding claim 1, liquid culture allows a cultivator to use as little as one mycelial culture from a single petri dish to inoculate hundreds of grain jars in a fraction of the time it takes with the described alternative method of inoculating grain from solid enriched agar media in petri dishes. Liquid culture is promoted as a revolutionary improvement over the more intensive, traditional methods (pg. 1, last para. thru pg. 2, lines 1-2; and pg. 1, para. 3 for description of solid state transfer method).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for the preparation of a myceliated agricultural substrate, as shown by Bezerra deOliveira et al., by: 1) providing a fungal liquid tissue culture [Claim 1]; and 2) sterilizing the myceliated agricultural substrate [Claim 3], as shown by Stamets, with a reasonable expectation of success, because Stamets shows a method for myceliating agricultural grains, such as grains or wheat, by using at least one fungal species, such as Pleurotus Morchella, which is the method, as shown by Bezerra deOliveira et al. (MPEP 2143 (I)(A,G)). In addition, Bezerra deOliveira et al. teaches that, with regard to the fungal culture medium to be used for inoculating grain, other solid, semi-solid and/or liquid culture media routinely used for fungal crops may be used, however, BDA (potato-dextrose agar) is the most indicated (pg. 4, para. 3). That is, Bezerra deOliveira et al. teaches the use of a liquid culture medium for preparing the fungal liquid tissue culture.
One of ordinary skill in the art would have been motivated to have made that modification, because Stamets teaches that, by using a fungal liquid tissue culture, hundreds of grain jars can be inoculated in a fraction of the time that it takes with the transfer of mushroom mycelium from a (solid) petri dish. That is, using a fungal liquid tissue culture would improve the myceliation process by exponentially increasing the amount of grain that can be inoculated from any one particular species of fungus or mushroom, thereby expediting the time it would take to perform the method.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 2 and 4 are rejected under 35 U.S.C. §103(a) as being unpatentable over Bezerra deOliveira et al. in view of Stamets, as applied to claims 1 and 5 above, and further in view of Litchfield et al. ((1963) Agric. Food Chem. 11(2): 158-162) and Taylor ((Measuring fungal growth) In: Microorg. Biotechnol. 2nd Ed. Copyright 2001, pg. 44).

Bezerra deOliveira et al. in view of Stamets, as applied to claims 1 and 5 above, do not show: 1) the fungal liquid tissue culture is prepared by submerged liquid-state Morchella hortensis or golden Morchella [Claim 4].

Litchfield et al. addresses the limitations of claims 2 and 4, and provides motivation for using the fungus Morchella hortensis for producing a fungal liquid tissue culture for incorporation into a method for the preparation of a myceliated agricultural substrate, by way of addressing the limitations of claim 4.
Regarding claims 2 and 4, Litchfield et al. shows that submerged culture growth of Morchella hortensis, M. crassipes, and M. esculenta was investigated with glucose, maltose or lactose as substrates in a corn steep liquor-ammonium phosphate basal medium. Similar yields of all three organisms were obtained from glucose or maltose (pg. 159, Abstract [Claim 4- Morchella hortensis] [nexus to Bezerra deOliveira et al.] [Morchella spp., M. esculenta]).
Litchfield et al. further teaches that based on the importance of glucose, maltose and lactose sugar components of agricultural wastes, it was considered desirable to investigate these sugars by the three Morchella cultures in submerged cultures (pg. 161, column 3, last para.) M. hortensis grew at the fastest rate, requiring 5.5 days to produce maximum yield of mycelium (pg. 162, column 2, para. 1). M. hortensis merits consideration as a means of producing protein from carbohydrate waste materials containing glucose, maltose, or lactose. The yields and efficiencies of conversion of sugar to protein by this organism approximate the values obtained with other fungi, and its pleasant aroma and flavor are other desirable attributes (pg. 162, column 2, para. 4). Mycelia of certain species of mushrooms have desirable flavors which make them more  Morchella hortensis, M. esculenta, and M. crassipes were found to have a desirable aroma and flavor (pg. 158, column 2, lines 8-12).

Taylor provides motivation for using a submerged liquid-state culture for culturing the fungal liquid tissue culture which is, in turn, is incorporated into a method for the preparation of a myceliated agricultural substrate, by way of addressing the limitations of claim 2.
Regarding claim 2, Taylor teaches that fungi are grown in liquids for large-scale industrial production. Fungi in liquids normally grow as floating masses of hyphae at the air-liquid interface. However, maximum growth rate is reached by growing fungi in a submerged culture (pg. 44, Section 3.8, para. 2).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for the preparation of a myceliated agricultural substrate, as shown by Bezerra deOliveira et al. in view of Stamets, as applied to claims 1 and 5 above, by: 1) preparing the fungal liquid tissue culture by submerged liquid-state culture [Claim 2]; and 2) using the fungus Morchella hortensis [Claim 4], as shown by Litchfield et al., with a reasonable expectation of success, because Litchfield et al. shows a method for providing a fungal liquid tissue culture of Morchella spp., which is the fungal liquid tissue culture, as shown by Bezerra deOliveira et al. in view of Stamets (MPEP 2143 (I)(A,G)).  
One of ordinary skill in the art would have been motivated to have made those Morchella hortensis has a pleasant aroma and flavor, and also grew the fastest, when compared to other Morchella fungal strains. Therefore, one of ordinary skill in the art would be motivated to incorporate Morchella hortensis into a method for the preparation of a myceliated agricultural substrate, when said substrate is provided as a foodstuff, because the taste would be improved by using Morchella hortensis. In addition, the method would be expedited, time-wise, by using a comparatively fast-growing strain, such as Morchella hortensis, as taught by Litchfield et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 3 is rejected under 35 U.S.C. §103(a) as being unpatentable over Bezerra deOliveira et al. in view of Stamets, as applied to claims 1 and 5 above, and further in view of Harper (International Patent Application Publication No. WO 80/00400; Date of Pub.: 20 March 1980).



	Harper addresses the limitations of claim 3, and provides motivation for sterilizing the myceliated agricultural substrate, by way of addressing the limitations of claim 3.
	Harper shows a process for enhancing the amount of protein content of food and feed products (pg. 1, lines 1-5). The process comprises: (a) forming a mixture of the food or feed product with water; (b) sterilizing the mixture; (c) inoculating the mixture with a culture of the genus Pleurotus; (d) maintaining the inoculated mixture so as to enable the mycelium of the culture to grow; and (e) terminating the reproduction of the mycelium so as to form a food or feed product (pg. 6, lines 17-30 thru pg. 7, lines 1-5 [nexus to Bezerra deOliveira et al.] [steps (a), (b), (c), and (d)]). The mixture is inoculated with the mycelium of mushrooms, e.g., Pleurotus ostreatus (pg. 5, lines 1-3 [nexus to Bezerra deOliveira et al.] [Pleurotus ostreatus]). The nutrient substance for forming the mixture is wheat, rye or rice, among others (pg. 4, lines 3-13 [nexus to Bezerra deOliveira et al.] [agricultural substrate; wheat, rice]).
	Regarding claim 3, after sufficient mycelium growth has taken place, the growth of the mycelium is terminated (Step (e) above). Growth of the mycelium may be terminated by chemical sterilization or heating (pg. 11, lines 13-20).
	Harper further teaches that prior to treatment according to the process of the
present invention, the food product has a protein content of generally less than about 25 percent, by weight, based upon the weight of the food product as determined by nitrogen analysis. After treatment according to the process of the


Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method for the  preparation of a myceliated agricultural substrate, as shown by Bezerra deOliveira et al. in view of Stamets, as applied to claims 1 and 5 above, by: 1) sterilizing the myceliated agricultural substrate [Claim 3], as shown by Harper, with a reasonable expectation of success, because Harper shows a method for providing a method for the preparation of a myceliated agricultural substrate by inoculating the substrate with Pleurotus ostreatus, which is the method, as shown by Bezerra deOliveira et al. and Stamets (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Harper teaches that myceliating agricultural substrates using a process which involves sterilizing the myceliated agricultural substrate results in a food product that is increased in protein content, thereby improving the agricultural substrate by increasing its nutritional value.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1 and 5 are provisionally rejected on the ground of obvious-type nonstatutory double patenting as being unpatentable over claims 1, 8, 10 and 11 of copending Application No. 16/261,018 in view of Stamets ((1996) Datasheet [online] Mushroom cultivation, pp. 1-3). 

The claimed subject matter of instant Application No. 16/805,527 is:  
A method for the preparation of a myceliated agricultural substrate, comprising:
sterilizing the agricultural substrate;
providing a fungal liquid tissue culture, wherein the fungus in the fungal liquid tissue culture is selected from a group consisting of Lentinula edodes;
inoculating the sterilized agricultural substrate with the fungal liquid tissue culture; and
culturing the agricultural substrate to prepare a myceliated agricultural substrate.
The agricultural substrate is selected from a group which consists of rice, oats, and sorghum.

The claimed subject matter of copending Application No. 16/261,018 is:
A method for preparation of a myceliated agricultural product, comprising:

b) providing a prepared fungal component species comprising Lentinula edodes;
c) inoculating the sterilized agricultural substrate with the prepared fungal component species; and
d) culturing the sterilized agricultural substrate and prepared fungal component species to allow myceliation to prepare produce the myceliated agricultural product, wherein the myceliated agricultural product has an enhanced flavor profile, wherein the enhanced flavor profile is a less bitter taste profile.
The agricultural substrate comprises rice or oats or sorghum.

The claims of copending Application/Patent No. 16/261,018 do not show a fungal liquid tissue culture.

Stamets shows that grain or bran which has been sterilized in jars is inoculated with mushroom mycelium. When these grain filled jars have grown through with mushroom mycelium, called spawn, said spawn can be used to inoculate more grain-filled jars or to inoculate bulk substrates, such as straw (pg. 1, para. 3). Liquid culture allows a cultivator to use as little as one mycelial culture from a single petri dish to inoculate hundreds of grain jars in a fraction of the time it takes with the described alternative method of inoculating grain from solid enriched agar media in petri dishes. Liquid culture is promoted as a revolutionary improvement over the more intensive, 
That is, Stamets shows a method for preparation of a myceliated agricultural substrate, and teaches that a fungal liquid tissue culture is preferable for inoculating the sterilized agricultural substrate.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made to have modified the claims of copending Application No. 16/261,018 with the fungal liquid tissue culture, shown by Stamets, with a reasonable expectation of success, because Stamets shows a method for preparation of a myceliated agricultural product, which is the method recited in the claims of copending Application No. 16/261,018.
One of ordinary skill in the art would have been motivated to have made that modification because Stamets teaches that use of a fungal liquid tissue culture would improve upon the method for preparation of a myceliated agricultural product by expediting the inoculation step, because liquid culture allows a cultivator to use as little as one mycelial culture from a single petri dish to inoculate hundreds of grain jars in a fraction of the time it takes with the described alternative method of inoculating grain from solid enriched agar media in petri dishes.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method for the preparation of a myceliated agricultural substrate, cited in the claims of 
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.
 
Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651